—In an action, inter alia, for a judgment declaring that Suffolk County Administrative Code § A9-6, commonly known as the Mary Hibberd Law, applies to the defunding and closure of the John J. Foley Skilled Nursing Fa*729cility, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Baisley, Jr., J), dated February 17, 2011, which denied their motion to preliminarily enjoin the defendants from proceeding with plans to close the John J. Foley Skilled Nursing Facility.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal from the order dated February 17, 2011, denying the plaintiffs’ motion to preliminarily enjoin the defendants from proceeding with plans to close the John J. Foley Skilled Nursing Facility, must be dismissed as academic, in light of our determination in Perez v Levy (96 AD3d 729 [2012] [decided herewith]). Rivera, J.P., Dickerson, Hall and Miller, JJ., concur. [Prior Case History: 2011 NY Slip Op 30472(U).]